DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Domestic Priority Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  or under 35 U.S.C. 119(e).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No.16/358,476 and now patented as U.S. 10979810 B2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. For example, claim 1 recites “a first loudspeaker coupled to the housing and at least partially disposed in the first cavity”, “at least partially disposed in the second cavity” for “a second loudspeaker”, “at least partially disposed in the third cavity” for “a third loudspeaker” which cover “a first loudspeaker … 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 9-12, 14-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huwe et al. (US 20180091889 A1, hereinafter Huwe).
Claim 14: Huwe teaches a device (title and abstract, ln 1-13, an array speaker as the device fig. 1) comprising: 
a first loudspeaker (one of speakers in an array of speakers in figs. 3A-3B; partially detailed in fig. 6, including coil assembly 306, magnet 308, diaphragm 207, etc. in figs. 2C, 6) oriented to emit first sound outwards from the device in a first direction (e.g., in an audio wave exit direction 214 of the one of the speakers in fig. 2A); 
a second loudspeaker (a speaker assembly at a central portion in fig. 8, including diaphragm 810, coil 808, ring magnet 806, etc., in fig. 8) oriented to emit second sound outwards from the device in a second direction that is different from the first direction (directing sound to top or vertical direction, compared to the near horizontal direction of the speaker assembly elements 306, 308, 207 above); 
a third loudspeaker (other one of speakers in the array of speakers in figs. 3A-3B; partially detailed in fig. 6, similarly including elements 306, 308, 207, etc., in figs. 2C, 6) oriented to emit third sound outwards from the device in a third direction that is different than the second direction (e.g., in an audio wave exit direction 214 of the other one of speakers in fig. 2A and fig. 3A-3B); and 
a housing (including lower housing component 208 and upper housing component 1126 in fig. 13A, etc., covered by acoustic fabric 104 in figs. 1 and 2A, para 72-73) providing a first back volume for the first loudspeaker (back space 702 in fig. 7, and for each of the multiple speakers in fig. 3A), a second back volume for the second loudspeaker that is separate from the first back volume (similar to fig. 7, back space 702 for a far-from speaker in fig. 3A; separated by driver housing 204 and gap between neighbored housing 204 in fig. 5A), and a third back volume for the third loudspeaker that is separate from the second back volume (back volume under the subwoofer in fig. 11C; separated by the driver housing 204, etc. in fig. 11C).
Claim 6 has been analyzed and rejected according to claim 14 above and Huwe further teaches a housing (including lower housing component 208 and upper housing component 1126 in fig. 13A, etc.) at least partially defining: 
a first cavity (one of multiple drivers in fig. 3A-3B-4, assembled by driver housing 204 and the cap 314 in fig. 6); 
a second cavity that is separate from the first cavity (volume to hold the subwoofer in fig. 8, assembled by lower housing component 204 and upper housing component 1126 in fig. 8, separated by driver housing 204, etc., in fig. 6-7); and 
a third cavity that is separate from the first cavity and the second cavity (another one of the multiple drivers in figs. 3A-3B-4); 
a first loudspeaker (assembly including diaphragm 207, magnet 308, etc., in fig. 3A, para 77) coupled to the housing (fastened on the lower housing component 204, para 73) and at least partially disposed within the first cavity (within the driver assembly in fig. 2A, para 73), the first loudspeaker oriented to emit first sound outward from the device in a first direction (direction 214 in fig. 2A); 
a second loudspeaker coupled to the housing (assembled on the upper housing component 1126 in fig. 8 and lower housing component 204 in fig. 8) and at least partially disposed within the second cavity (the space within the upper and lower housing components 204, 1126 in fig. 8), the second loudspeaker oriented to emit second sound outward from the device in a second direction that is different from the first direction (the subwoofer directing sound wave up in fig. 8); and 
a third loudspeaker coupled to the housing and at least partially disposed within the third cavity (another one of the multiple driver housing in fig. 4), the third loudspeaker oriented to emit third sound outward from the device in a third direction that is different from the second direction (directing sound wave radially in fig. 2A).
Claim 15: Huwe further teaches, according to claim 14 above, wherein: the second direction is substantially orthogonal to the first direction (woofer directing to the top of device in fig. 11C; directing the sound driven by the driver 204 via a rectangular channel to the horizontal direction via the directions 206, 212, 214 in fig. 2A, i.e., substantially orthogonal relationship in fig. 2A/8); and the third direction is substantially opposite the first direction (fig. 3B, each one 204 has another one 204 substantially in an opposite direction in fig. 3B).
Claim 18: Huwe further teaches, according to claim 14 above, the device of claim 14, further comprising: at least one microphone (microphones 804 in fig. 8, para 86); one or more processors (including processor 2302, etc., and one or more processors, claim 1); and one or more non-transitory computer-readable media storing computer-executable instructions (computer readable medium 2314, RAM/ROM 2318, etc., in fig. 23) that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: receiving, from the at least one microphone, an audio signal representing user speech (via microphone to receive voice command and carry out specific actions related to connected electronics within a user’s home, para 115, fig. 22); sending, to a remote device, at least a portion of the audio signal (sending voice command out for carrying out action, e.g., adjustments to smart locking device 2202 via the convex user interface for receiving commands; adjust temperature, etc., para 115-117); receiving, from the remote device, audio data (audio data cached in computer readable medium, para 120, i.e., receiving the audio data from remote side inherently); and causing output of the audio data on at least one of the first loudspeaker, the second loudspeaker, or the third loudspeaker (for playback by subwoofer 2306, driver assemblies 2308, etc., para 120).
Claim 19: Huwe further teaches, according to claim 14 above, wherein: the housing at least partially defines: a first cavity having the first back volume (including back volume and channel covered by the element 204 in fig. 11C); a second cavity having the second back volume (around the subwoofer in fig. 11c); and a third cavity having the second back volume; the first back volume is different than the second back volume; and the second back volume is different than the third back volume (seven driver assemblies 204 having the similar structure arranged as shown in fig. 4 and each in fig. 6, and subwoofer has different back volume and cavity space in fig. 11c).
Claim 20: Huwe further teaches, according to claim 14 above, the device further comprising a fabric cover (acoustic fabric 104 combined with cosmetic layer 1102 in figs. 11C) disposed over at least a portion of the housing, the fabric cover visually concealing the first loudspeaker, the second loudspeaker, and the third loudspeaker (the element 104 covering speaker drivers and portion of the subwoofer in fig. 11c and the coupled cosmetic layer 1102 covering the sound port of the subwoofer in fig. 11C, para 93).
Claim 7 has been analyzed and rejected according to claims 6, 15 above.
Claim 9: Huwe further teaches, according to claim 6 above, the device further comprising at least one of: 
a fourth loudspeaker (other one of driver assembly in fig. 3A-3B) coupled to the housing and oriented to emit fourth sound outward from the device in a fourth direction (details in figs. 6-7; and each of the driver assembly emitting sound in different direction in figs. 3A-3B, e.g., driver assembly, e.g., essentially orthogonal to the first and third ones in figs. 3A-3B); or 
a fifth loudspeaker coupled to the housing and oriented to emit fifth sound outward from the device in a fifth direction (other one of driver assembly, e.g., essentially orthogonal to the first and third ones, but essentially opposite to the fourth loudspeaker in figs. 3A-3B).
Claim 10 has been analyzed and rejected according to claim 9 above.
Claim 11 has been analyzed and rejected according to claims 6, 18 above.
Claim 12 has been analyzed and rejected according to claims 6, 20 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huwe (above) and in view of reference North (US 8175304 B1).
Claim 1 has been analyzed and rejected according to claim 6 above and Huwe further teaches 
a housing (including lower housing component 208 and upper housing component 1126 in fig. 13A, etc., covered by acoustic fabric 104 in figs. 1 and 2A, para 72-73) at least partially defining: 
a first cavity having a first volume (one of multiple drivers in fig. 3A-3B-4, assembled by driver housing 204 and the cap 314 in fig. 6-7, inherently having a volume value); 
a second cavity having a second volume (volume to hold the subwoofer in fig. 8, assembled by lower housing component 204 and upper housing component 1126 in fig. 8), the second cavity being sealed from the first cavity (a volume to hold the subwoofer in fig. 8, assembled by lower housing component 204 and upper housing component 1126 in fig. 8, separated or sealed from the first cavity by driver housing 204, 314, etc., in fig. 6-7); and 
a third cavity having a third volume (another one of the multiple drivers in figs. 3A-3B-4, different from the 1st cavity above), the third cavity being sealed from the first cavity and the second cavity (through driver housing 204 and cap 314, etc., in fig. 6); 
a first loudspeaker (assembly including diaphragm 207, magnet 308, etc., in fig. 3A, para 77) coupled to the housing (fastened on the lower housing component 204, para 73) and at least partially disposed in the first cavity (in the driver assembly in fig. 2A, para 73), the first loudspeaker oriented to emit first sound towards a first side of the audio device (direction 214 in fig. 2A and each of directions from the driver housing faces a different side in figs. 3A, 3B, and 4); 
a second loudspeaker (the subwoofer directing sound wave up in fig. 8) coupled to the housing and at least partially disposed in the second cavity (the space within the upper and lower housing components 204, 1126 in fig. 8), the second loudspeaker oriented to emit second sound towards a second side of the audio device (e.g., the emitted sound strait up via the diaphragm 810 in fig. 8), the second side being orthogonal to the first side (the strait up is inherently orthogonal to the nearly horizontal sound direction from the driver channel 212, 214 in fig. 2A); and 
a third loudspeaker coupled to the housing and at least partially disposed in the third cavity (another one of the multiple driver housing in fig. 4), the third loudspeaker oriented to emit third sound towards a third side of the audio device (directing sound wave radially in fig. 2A and each of drivers emitting sound in different sides around the cylindrical speaker housing in figs. 3A/3B, 4), 
However, Huwe does not explicitly teach wherein the third side being opposite the first side.
North teaches an analogous field of endeavor by disclosing an audio device (title and abstract, ln 1-19 and compact loudspeaker system in fig. 1) and wherein 
a firs cavity having a first volume is disclosed (a space formed by crossing first baffle 104, chassis 102, and an inner floor 108 in fig. 1, col 2, ln 12-21); 
a second cavity having a second volume (the space between the inner floor 108 and woofer baffle 110 in fig. 1), the second cavity being sealed from the first cavity (via the inner floor 108 in fig. 1); 
a third cavity having a third volume (another one of the multiple drivers in figs. 3A-3B-4, different from the 1st cavity above), the third cavity being sealed from the first cavity and the second cavity (through driver housing 204 and cap 314, etc., in fig. 6); 
a first loudspeaker (e.g., speaker 122 in fig. 1) coupled to the housing (fastened on the chassis 102 in fig. 1) and at least partially disposed in the first cavity (rear portion of the speaker 122 in the volume formed by the baffles 104, 102, and 108, 106 in fig. 1), the first loudspeaker oriented to emit first sound towards a first side of the audio device (directing sound to the front in fig. 1); 
a second loudspeaker (a woofer 132, directing sound wave down in fig. 1) coupled to the housing and at least partially disposed in the second cavity (the cavity formed between the baffles 108, 110, and 102 in fig. 1), the second loudspeaker oriented to emit second sound towards a second side of the audio device (to the bottom of the device in fig. 1), the second side being orthogonal to the first side (the speaker 122 pointed to horizontal direction while the woofer 132 point to the bottom, i.e., orthogonal relationship); and 
a third loudspeaker (rear speaker 124 in fig. 1) coupled to the housing (the same way mounted on the element 102 in fig. 1) and at least partially disposed in the third cavity (volume formed among elements crossed 104, 106, and 108 in fig. 1), the third loudspeaker oriented to emit third sound towards a third side of the audio device (directing sound wave radially rear in fig. 1), the third side being opposite the first side (speaker 122 to front while speaker 124 to rear in fig. 1, i.e., opposite) for benefits of achieving an improvement in realizing stereo sound via a compact speaker system (col 1, ln 19-30, ln 35-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the third side being opposite the first side, as taught by North, to the third side and the first side in the audio device, as taught by Huwe, for the benefits discussed above.
However, the combination of Huwe and North does not explicitly teach the sealed is acoustically sealed.
Huwe teaches in another embodiment wherein one or more acoustic seals are disclosed (foam layer 312 in fig. 7; foam layer 1202 formed layer 1124 that securing the audio component to the lower housing component 208, i.e., acoustic seal, para 97; and foam 1410 used to avoid vibration, i.e., absorbing the vibration or acoustic seal inherently, para 100) for benefits of achieving an higher quality and louder audio output by minimizing the sound leak from cavities (para 89) and enlarging the size of acoustic back volume (para 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more acoustic seals, as taught by Huwe’s another embodiment, to the sealed from the first cavity and sealed from the first cavity and the second cavity in the audio device, as taught by the combination of Huwe and North, for benefits of discussed above.
Claim 13 has been analyzed and rejected according to claims 1, 6 above.
Claim 3: Huwe and North further teaches, according to claims 1 and 10 above, 
a fourth loudspeaker (Huwe, other one of driver assembly in fig. 3A-3B, and North, e.g., speaker 126 pointing to left side in fig. 1) coupled to the housing (Huwe, via the driver housing 204 and North, element 102 in fig. 1) and oriented to emit fourth sound towards a fourth side of the audio device (Huwe, details in figs. 6-7; and each of the driver assembly emitting sound in different direction in figs. 3A-3B, e.g., driver assembly, e.g., essentially orthogonal to the first and third ones in figs. 3A-3B and North, on the left side by the speaker 126 in fig. 1), the fourth side being orthogonal to the second side (left-right side to front-rear side, i.e., orthogonal); and 
a fifth loudspeaker coupled to the housing and oriented to emit fifth sound towards a fifth side of the audio device (Huwe, other one of driver assembly, e.g., essentially orthogonal to the first and third ones, but essentially opposite to the fourth loudspeaker in figs. 3A-3B, and North, the speaker 128 at the opposite direction of the speaker 126 in fig. 1), the fifth side being opposite the fourth side (North, at the opposite direction of the speaker 126 in fig. 1).
Claim 5: the combination of Huwe and North further teaches, according to claim 1 above, wherein: the first cavity comprises a first back volume of a first size (Huwe, a space behind element 207 in fig. 2A and North, a space behind the speaker 122 in fig. 1); the second cavity comprises a second back volume of a second size that is greater than the first size (Huwe, the space behind the subwoofer is greater than the space behind element 207 in fig. 2A, and North, the space between the baffle 110 and floor 108 is greater than the space around by the crossing baffle 104 in fig. 1); and the third cavity comprises a third back volume of a third size that is less than the first size (Huwe, high frequency drivers inherently has smaller size compared to the middle range speaker, e.g., tweeter, and thus, leave larger space than the regular speaker, p.64, and North, mid-tweeter in fig. 1).


Claims 16-17, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huwe (above) and in view of reference Ludlum et al. (US 20140219491 A1, hereinafter Ludlum).
Claim 16:  Huwe further teaches, according to claim 14 above, wherein: the first loudspeaker comprises a first mid-range loudspeaker (packaging multiple mid to high frequency drivers into a single housing, and distributed at a regular radial interval along a periphery of the speaker device, e.g., one of the multiple mid to high frequency drivers, para 64); and the third loudspeaker comprises a second tweeter loudspeaker or a third mid-range loudspeaker (packaging multiple mid to high frequency drivers into the single housing, and distributed at the regular radial interval along the periphery of the speaker device, e.g., another one of the multiple mid to high frequency drivers, para 64).
However, Huwe does not explicitly teach wherein the second loudspeaker comprises a first tweeter loudspeaker or a second mid-range loudspeaker.
Ludlum teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and a cylindrical speaker system in fig. 1) and wherein a second loudspeaker is disclosed (one of the top firing drivers 2 and 3 in fig. 1) comprises a first tweeter loudspeaker or a second mid-range loudspeaker (drivers 2 ad 3 reproducing the left and right sound channels at higher frequencies, compared to the subwoofer 5 at bottom of the housing in fig. 1, para 19, i.e., mid-range frequency speaker for the drivers 2/3 in fig. 1) for benefits of achieving an high quality of sound in a compact device assembly (fig. 1, para 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the second loudspeaker comprises the first tweeter loudspeaker or the second mid-range loudspeaker modified wherein, as taught by Ludlum, to the second loudspeaker in the device, as taught by Huwe, for the benefits discussed above.
Claim 17: the combination of Huwe and Ludlum further teaches, according to claim 14 above, the device further comprising at least one of: a fourth loudspeaker, wherein the housing further provides a fourth back volume for the fourth loudspeaker (Huwe, other one of the multiple drivers in fig. 3A); or a fifth loudspeaker (Ludlum, other one of the higher frequency speaker 2 and 3 in fig. 1), wherein the second back volume is shared amongst the second loudspeaker and the fifth loudspeaker (the speakers 2 and 3 share a back volume or acoustic chamber 4 in fig. 1).
Claim 8 has been analyzed and rejected according to claims 6, 16 above.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huwe (above) and in view of references North (above) and Ludlum (above).
Claim 2 has been analyzed and rejected according to claims 1 and 16 above.
	Claim 4 has been analyzed and rejected according to claims 3, 10, 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654